—Judgment, Supreme Court, Bronx County (Nicholas Iacovetta, J.), rendered May 31, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
The jury’s verdict was not against the weight of the evidence. Issues of credibility were properly presented to the jury and we see no reason to disturb its determinations.
Limited expert testimony, by an officer who was also a fact witness (see, People v Hunt, 249 AD2d 246, lv denied 92 NY2d 899), concerning methods used by drug dealers to avoid being found in possession of drugs and buy money was properly admitted to explain the nonrecovery of such items (supra), and such testimony did not suggest a large-scale drug conspiracy (see, People v McAllister, 255 AD2d 241). Concur — Ellerin, P. J., Nardelli, Williams, Saxe and Friedman, JJ.